DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 18, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Figure 4, is directed to a first elastic support fixed to the liner flange and transition piece having no elastic support.
Species II: Figure 5, is directed to a first elastic support with an auxiliary elastic support fixed to the liner flange, and transition piece having no elastic support.
Species III: Figure 6, is directed to a first elastic support with a seating protrusion fixed to the liner flange, and transition piece having no elastic support.
Species IV: Figure 7, is directed to a first elastic support with a seating protrusion fixed to the liner flange, liner having a guide member, and a second elastic support with a support groove fixed to the transition flange.
Species V: Figure 8, is directed to a second elastic support fixed to the transition flange and liner piece having no elastic support.
Species VI: Figure 9, is directed to a second elastic support with a seating protrusion fixed to the transition flange and liner piece having no elastic support.


The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  Species I, has a mutually exclusive characteristic of a first elastic support fixed to the liner flange and transition piece having no elastic support.  Species II, has a mutually exclusive characteristic of a first elastic support with an auxiliary elastic support fixed to the liner flange, and transition piece having no elastic support.  Species III, has a mutually exclusive characteristic of a first elastic support with a seating protrusion fixed to the liner flange, and transition piece having no elastic support.  Species IV, has a mutually exclusive characteristic of a first elastic support with a seating protrusion fixed to the liner flange, liner having a guide member, and a second elastic support with a support groove fixed to the transition flange.  Species V, has a mutually exclusive characteristic of a second elastic support fixed to the transition flange and liner piece having no elastic support.  Species VI, has a mutually exclusive characteristic of a second elastic support with a seating protrusion fixed to the transition flange and liner piece having no elastic support.  


4. 	The species are not obvious variants of each other based on the current record, see the List of Figures in the Specification.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, only one of Species I-VI, i.e., Species I or Species II or Species III or Species IV or Species V or Species VI, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because species have substantially divergent structure and would require a materially diverging search creating a serious burden on the Examiner. See MPEP § 808.02C.
7. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mrs. Jeong Hyun Ju on May 11, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741